DETAILED ACTION
Response to Amendment
In view of the amendments to claim 1, the 35 U.S.C. 102 rejections directed to the claims are withdrawn. New rejections directed to this claim under 35 U.S.C. 102 or in the alternative 35 U.S.C. 103 are set forth below. These changes were necessitated by the amendments to the claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 December 2021 was considered by the examiner.

Claim Rejections - 35 USC § 102 / 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Number 8,993,493 (Mukai).
In regards to independent claim 1 and dependent claims 3-8, Mukai is directed to sliding parts made of lead-free copper-bismuth based sintered material. (Abstract) The sliding parts may be various types, including a plain bearing for an automotive engine, a bush for a machine tool, and a plain bearing for a marine engine. (2:63-67) A metallic overlay such as tin and a resinous overlay may be applied. (5:64-67) 


Claim 1
Mukai
(3:6-28) 
Tin
5.5-10
1-15
Nickel
2-7
3-10
Bismuth
1-5
0.5-15
Silver
0-0.3
Up to 5
Copper
Balance
Balance


Mukai explicitly teaches a sliding part having 6% tin, 5% nickel, 5% bismuth, 0.3% silver, and the balance of copper. (Example 9, Table 2) This example falls within the claimed range. 
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
In producing the sliding product, a powder is sprayed onto a backing steel and sintered at 700 to 1000 degrees C in an inert protective atmosphere. (5:31-64) Mukai teaches producing the products by spraying a powder composition onto a backing steel sheet and then sintering the powder at 850 degrees C. (6:64-7:1) The sintered material was then rolled and then sintered under the same conditions. (7:1-2) 
This appears to be the same or substantially similar to the conditions utilized to produce the claimed products. In particular, the composition of the products appears to play a role in the 
Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the claimed area ratios for the microstructures and grain sizes. 

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Number 9,434,005 (Yokota).
In regards to independent claim 1 and dependent claims 3-5, Yokota is directed to a method of producing a lead-free copper alloy sliding material. (Abstract) The alloy sliding material is sprayed on a steel sheet. (4:63-67) The plain bearing can be used for a bush of an automatic transmission. (8:24-27) 
The alloy contains, by mass percent, the following composition:

Claim 1
Yokota
(2:44-49 and 3:12-15) 
Tin
5.5-10
1-15
Nickel
2-7
0.1-5.0
Bismuth
1-5
0.5-15
Silver
0-0.3
0.05-5.0
Copper
Balance
Balance


Tin is a component of the copper alloy and improves it strength and corrosion resistance against a corrosive component contained in lubricant oil or the like. (2:53-56) Bismuth reduces 
Yokota explicitly teaches an alloy composition including 5.0% bismuth, 0.1% silver, 6% tin, 5% nickel, and the balance being copper. (See Example 9, Table 1) This composition falls within the claimed ranges. 
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
The starting powder of Yokota is sprayed on a backing metal in the form of a steel sheet and is sintered at 700 to 900 degrees C. (4:63-67) The sintering process is repeated twice. (4:67) The powder may also be sprayed on a backing metal, sintered, rolled, and then re-sintered carried out in the same conditions as the sintering. (5:10-13) 
This appears to be the same or substantially similar to the conditions utilized to produce the claimed products. In particular, the composition of the products appears to play a role in the formation of the particular properties of the resulting product, such as the grain sizes of the bismuth grains. (See Specification ¶16-¶24, in particular ¶24) The manufacturing method is 
Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the claimed area ratios for the microstructures and grain sizes. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,652,675 (Sakai).
In regards to independent claim 1 and dependent claims 3-8, Sakai is directed to a copper alloy sliding material. (Abstract) The copper alloy sliding material can be provided on a back metal for use as a plain bearing. (3:25-29) The plain bearing can be used for high speed and high power engines for motor vehicles. (3:28-29) When it is applied to such an engine, it exhibits good properties of anti-seizure, wear resistance, and load carrying capacity under hard operational conditions. (3:29-32) An overlay layer of metal and/or resin can be provided on the copper alloy sliding material. (3:33-37) 
The copper alloy sliding material is a sintered alloy. (2:30-35) The composition includes:

Claim 1
Sakai
(2:30-35)

5.5-10
0.5-15
Nickel
2-7
0.5-10
Bismuth
1-5
1-10
Silver
0-0.3
0.1-10
Copper
Balance
Balance


The tin strengthens the alloy matrix thereby improving the fatigue resistance property of the alloy. (2:50-51) The nickel and silver produce intermetallic compounds to strengthen the alloy matrix thereby improving the fatigue resistance property of the alloy. (2:61-64) 
The ranges for the components within the alloy overlap the claimed ranges. Therefore, a case of prima facie obviousness has been established. Bismuth forms a liquid bismuth-phase during sintering to promote the sintering reaction. (3:6-8) 
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Saiki teaches that an alloy powder is uniformly spread on a steel plate of which surface is plated with copper. (4:21-23) The steel plate with the alloy powder is heated at a temperature of 800 to 920 degrees C in a reduction atmosphere for about 15 minutes for sintering the alloy powder. (4:24-26) The steel plate with a sintering layer is subjected to rolling. (4:26-27) The rolled plate is again heated in order to further sinter the sintering layer, so that a bimetal plate is produced, in which a layer of the copper alloy sliding material is provided on the steel plate. (4:27-30) 

Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the claimed area ratios for the microstructures and grain sizes. 

Response to Arguments
Applicant's arguments filed 14 December 2021 have been fully considered but they are not persuasive. 
Applicant presents arguments that Mukai sets forth optional lists with no guidance as to arrive at the claimed composition. Applicant further asserts that Mukai and Yokota fail to satisfy the claimed limitation of “the balance consisting essentially of Cu and unavoidable impurities”. Applicant asserts this means that the claimed alloy does not include other components other than Cu, Sn, Ni, Bi, and Ag. 
These arguments are not found to be persuasive.
Initially, regarding the arguments directed to the “consisting essentially of” language within the claim, the current claim construction does not support applicant’s position and it has 
The transitional phrases “comprising”, “consisting essentially of” and “consisting of” define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. (MPEP 2111..03) The transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. (MPEP 2111.03,I) The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention. (MPEP 2111.03,III) For the purposes of searching for and applying prior art, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” (MPEP 2111.03,III) 
In the present claims, the claims are directed to “[a]n alloy for a sliding member, the alloy comprising…” (See Claim 1, First Line) The use of the transitional phrase “comprising” indicates the composition of the alloy inclusive or open-ended term and does not exclude additional, unrecited elements. Therefore, this indicates that the composition is not limited in the manner Applicant asserted in the arguments. 
The use of the phrase “the balance consisting essentially of Cu and unavoidable impurities” does not exclude any other elements from being present. Rather, one must look to the specification and claims as originally presented and apply the broadest reasonable interpretation consistent with this disclosure as well as determining which elements would affect the basic and novel characteristics of the claimed invention. In the absence of a clear indication, for the 
The specification lists exemplary impurities include, for example, at least one of Al, Fe, Mg, Ti, B, Pb, and Cr. (Specification, ¶16) The content of unavoidable impurities is, for example, 1.0 mass % or less in total amount. (Specification, ¶16) First, these are merely exemplary. Regarding the content of the impurities the specification explicitly sets forth that the range of 1.0 mass% or less in total amount. The Specification does not set forth such a requirement. The Specification does not set forth that the content of unavoidable impurities must be. The presence of the phrase “for example” indicates that it is not a requirement, rather it is merely exemplary.
Further, the composition of claim 9 in Mukai includes AlN hard particles of 1%. (See Table 2) The same is true for Yokota, which sets forth hard particles of AlN being 1%. (See Table 1) Applicant’s own specification teaches that the presence of Al and other impurities in amounts of 1.0% or less would not affect the basic and novel characteristics of the claimed invention. Therefore, the explicit examples of Mukai and Yokota would have compositions including elements that would not be expected to materially affect the basic and novel characteristics of the claimed invention. Thus, even undertaking a narrower interpretation, the product of Mukai would fall within the range taught as not materially affecting the basic and novel characteristics of the claimed invention. 
Accordingly, Mukai and Yokota explicitly set forth compositions that fall within the claimed ranges. 
It should also be noted that if one were to accept Applicant’s arguments regarding “consisting essentially of” as limiting the composition in the manner asserted, this could arise in 

The compositional components are also not as vast as Applicant asserts, with involving myriad of combinations. A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. (MPEP 2141.03,I) The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." (MPEP 2141.03,I)
Mukai explicitly sets forth that it is known what the effects of each of the components are. (3:10-38) Given that one of ordinary skill in the art would have recognized the effects of each of these elements to the composition, including the effects that explicitly set forth within Mukai, the selection of such elements are well within the skill of one of ordinary skill in the art. 

Applicant argues that Sakai basically discloses a Cu based alloy having Pb-phase islands and/or Bi-phase islands. Applicant points to exemplary examples set forth within Table 1 of this reference to show that the working example does not satisfy the claimed amount of nickel. 

The use of patents as references is not limited to what patentees describe as their own inventions or to the problems with which they are concerned. (MPEP 2123) They are part of the literature of the art, relevant for all they contain.  Id.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Id. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. Id. The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. Id. 
As set forth above and in the previous Office Action, Sakai sets forth compositional ranges that overlap the claimed ranges. Therefore, a prima facie case of obviousness has been established. The presence of explicit examples outside of the claimed range does not negate this prima facie obviousness since such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. 

Applicant argues that the cited references fail to disclose the claimed area ratio of Ni-Sn intermetallic compound in the cross section. 
This argument is not found to be persuasive.
As set forth above and in the previous Office Action, the methods set forth in the cited references appears to be identical or substantially identical to the method set forth in the application as originally filed utilized to produce the claimed invention, including one having an area ratio of Ni-Sn intermetallic compound in the cross section. Therefore, it would be expected 
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Applicant has failed to present any evidence in the record or even present clear arguments that the methods of the prior art would not necessarily or inherently result in the claimed properties, including the area ratio of Ni-Sn intermetallic compound in the cross section. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784